Dissenting Opinion
Ax, J.
I would dissent from the majority opinion. It is apparent from a review of the evidence that the Public Service Commission was right in its finding and conclusion that the view at the crossing was obstructed. The evidence clearly shows that it is an extremely dangerous crossing, and in its Finding No. 10, the Commission found from the evidence “that the crossing is obstructed; is insufficiently protected by present and existing warning signals and signs; that the protection needed there is with a crossing-flagman or an automatic warning signal which can easily be seen by all.”
In cases affecting the lives and general welfare of the public such as the one before this Court for review, I do not believe that this Court should blindly shut its *203eyes to what the evidence shows and require the case to be remanded to the Commission to ask it to perform an utterly unimportant technical task of setting forth the actual obstruction to this crossing when it is so apparent from the evidence that the view is obstructed because of the elevated approach to the tracks and because of the switching and storage of ears on the tracks at this multiple track crossing. It is a matter of common knowledge that the railroad could of course move all of the standing or stored cars from the tracks — but it is also a matter of common knowledge that where railroads use multiple tracks for storage and switching purposes, there are necessarily times when such switching or storage of cars will obstruct the view of the public to the remaining tracks.
To do what the majority opinion would require to be done could cause many additional months of delay in providing protection to the public in the case of this crossing which the evidence in this case so overwhelmingly indicates is so sorely needed. By reason of the technical holding of the majority opinion, lives could be lost pending the ultimate outcome of this case, which from the evidence, could only ultimately result in the same conclusion reached by the Commission in this case, unless the appellees, fighting for the general welfare of the public are finally exhausted by all of the long technical proceedings in this case, and consequently determine that there is no point in proceeding further.
There are times when it is important that both this Court and the Supreme Court should be able to separate the “wheat from the chaff.” This case before us indicates to me that this is a proper time.
*204Since the Supreme Court has determined that this Court is a “review” court over the orders of the Public Service Commission, I would in the case before us after reviewing the evidence, affirm the order of the Public Service Commission.
Note. — Reported in 180 N. E. 2d 770.